DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election, without traverse, of Group I: claims 1-7, in the “Response to Election / Restriction Filed - 01/11/2020”, is acknowledged. 
This office action considers claims 1-15 pending for prosecution, of which, non-elected claims 8-15 are withdrawn, and elected claims 1-7 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (164; Fig 17; [0293]) = (element 164; Figure No. 17; Paragraph No. [0293]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document. 

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FINKELSTEIN; Erich-Soren et al., (US 20180260680 A1; hereinafter Finkelstein).
Regarding claim 1, Finkelstein teaches a system (20) that automatically updates machine learning training sets and classifiers, the system comprising (see the entire document; Figs 17-23 ; specifically, [293+], and as cited below) : 
data storage device (164; Fig 17; [293]) storing a machine learning algorithm and machine learning training sets ([0095-0099]; at least cited as 92 in Fig 24; [0105-107]), the machine learning algorithm ([0121,0261],[0265]) configured to reference the machine learning training sets; 
a processor (134; [061,0372]) effectuating a recognition agent over at least one data source (130 audio or video data [0303]); 
a processor effectuating an extractor (136; [0061]) that aggregates feature data (142) from the one or more data sources (130 audio) of the at least one data source based on one or more predetermined classifiers; 
an input device (User input device 82; Fig 24; [0106]) receiving specific criteria ( for example Audio/text); 
a processor (754; [0372]) effectuating an updater that dynamically updates the machine learning training sets and classifier dictionary based on the aggregated feature data (142)  and the specific criteria, enabling the machine learning algorithm to identify at least one feature data including the specific criteria from the aggregated feature data (142); and 
an output device (70) transmitting the at least one feature data including the identified specific criteria; 

Regarding claim 2, Finkelstein as applied to the system of claim 1, further teaches, wherein the effectuating the recognition agent over at least one data source comprises the recognition agent denoting analytics ([0070,0352,0358]) in the data to aggregate feature data ([0342-0347, 0352]).  
Regarding claim 3, Finkelstein as applied to the system of claim 2, further teaches,  (the system) further comprising the recognition agent utilizing the machine learning algorithm to search the aggregated feature data for the at least one feature data that is associated with the predetermined classifiers (230.240; [0108,0117-0119]) and the specific criteria.  
Regarding claim 4, Finkelstein as applied to the system of claim 1, further teaches, (the system) further comprising a dictionary ([0108, 0117]])including the predetermined classifiers that are associated with specific criteria types.  
Regarding claim 5, Finkelstein as applied to the system of claim 4, further teaches, wherein the specific criteria types are at least one of medical ([0267), scientific, legal or news related information ([0267), and at least one feature can be at least one of an image, text, video, and audio (Fig 32; [0310-0311]).  
Regarding claim 6, Finkelstein as applied to the system of claim 5, further teaches, wherein the predetermined classifiers are at least one of hashtags or named entities ([0214+]).  
Regarding claim 7, Finkelstein as applied to the system of claim 1, further teaches, wherein the plurality of data sources are at least one of social media post feeds (0106,0115]), text documents ([0092]), tabular content or image repositories ([0113]). The machine learning algorithm ([0121]) is a deep learning algorithm ([0062]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Estes; Timothy W (US 20160140236  A1) discloses a system that automatically updates machine learning training sets ([0157]) and classifiers ([0184]), the system comprising: data storage device ([0008], Claim 11, [0143]) storing  a machine learning algorithm and machine learning training sets ([0157]), the machine learning algorithm ([0066]) configured to reference the machine learning training sets; a processor ([0143]) effectuating a recognition agent over at least one data source; a processor effectuating an extractor ([0015-0016]) that aggregates feature data from the one or more data sources of the at least one data source based on one or more predetermined classifiers; an input device ([0014]) receiving specific criteria; a processor effectuating an updater that dynamically updates the machine learning training sets and classifier dictionary based on the aggregated feature data ([0180]) and the specific criteria, enabling the machine learning algorithm to identify at least one feature data including the specific criteria from the aggregated feature data; and an output device ([0132]) transmitting the at least one feature data including the identified specific criteria ([0054]); wherein the machine learning algorithm, the machine learning training sets([0157]), and the classifier dictionary ([0184]), are continuously updated 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 13, 2021